Title: To George Washington from Marguerite Le Manquin, 2 December 1790
From: Le Manquin, Marguerite
To: Washington, George



Monsieur le Président,
A Metz 2 Xbre 1790

Je me vois forcée de recueillir des renseignemens sur une affaire qui a pris naissance dans vos contrées et à laquelle mes intérêts Se trouvent étroitement liés. N’y connoissant absolument personne, permettés que je réclame votre protection et vos bontés à ce Sujet.
Il y a environ 18, ans, mon frére, m. francois le marquis de Malmédy officier au Service de France passa en Amérique dans le dessein de S’y rendre utile, il y obtint une place de Colonel qu’il occupa aux environs de Philadelphie où il est décédé en 1782, laissant, dit on, beaucoup de Dettes; ce qui est constant, c’est qu’il étoit à une époque créancier des Etats-unis d’une

somme asse⟨s⟩ considérable. La nouvelle de sa mort m’est parvenue, mais je n’ai pu encore connoitre en quel état il a laissé Ses affaires; en Sorte que me trouvant créanciére de Sa Succession et Son héritiére, je Suis restée jusqu’à present dans l’impuissance d’exercer mes droits en la 1ére qualité, et incertaine comment je dois accepter La Seconde.
Je Saïs pourtant que mon Beaufr⟨ére⟩ qui est héritier comme moy aux Droits ⟨de⟩ Delle Catherine Le marquis Son Epouse a recu de votre Pays plusieurs papiers rélatifs à cette affaire, mais comme il les a demandés Sans m’en prévenir, et qu’il ne m’en a offert la communication qu’après les avoir examinés pendant plus de Six mois, j’ai lieu de douter qu’il n’ait soustrait les plus essentiels. Je Sais aussi que les Etats ont fait passer ici plusieurs fonds en déduction de ce dont ils étoient redevables à la succession, ce qui me rassure jusqu’à un certain point; mais cette connoissance qu’aurait dû me donner mon Beaufrére ne m’est parvenue qu’indirectement. D’ailleurs l’attention qu’il a ne m’entretenir que de détails désagréables à ce Sujet, Sa perséverance à me céler des faits importans, et Sa constance à me poursuivre dans le dessin, Sans doute, de fatiguer me patience, me font Soupçonner—fortement qu’il a plutost en Vue Son intérêt que le mien, et me font craindre, qu’en cédant à Ses instigations, et à celles des personnes qu’il fait agir, je ne m’engage à des Sacrifices que je ne Suis pas disposée de faire.
Ces procédés révoltans ont déterminé la résolution que je prends: daignés, Monsieur le président, La favoriser, je vous en supplie: Je ne cherche que la vérité. Voicy en deux mots l’objet de ma démarche.
En qualité de créanciére et d’héritiére de mon frére, j’ai le double intérêt de connoitre non Seulement les Biens et les dettes qu’il a laissés, mais encore les dispositions testamentaires qu’il peut avoir faites.
Je Suis persuadée, Monsieur Le Président, que dans un Gouvernement aussi juste que le Votre, les Lois ont pourvu comme ici à la conservation des Droits des absens, et que les officiers chargés d’y veiller et de les défendre, ont rempli toutes les formalités qui S’observent en pareil cas. Je desirerois donc avoir une expédition de l’inventaire qui a dû être fait au décès de mon frére, de la liquidation de sa succession, ainsi que l’acte contenant Ses dernières volontés.

S’il est vray qu’il a laissé des dettes, j’ai lieu de présumer que ses créanciers Se Seront adressés au Trésorier des Etats Ses débiteurs, et qu’ils auront obtenu leurs payemens Sur les rentes du Capital dont ceux ci Sont redevables à Sa Succession; que ce Trésorier aura par conséquent pris une part indirecte à ces affaires. Je pense, Monsieur le Président; qu’au moyen des ordres que vous voudrez bien donner aux agents de votre administration dans cette partie, vous parviendrez facilement à recueillir les papiers que je desire, ou aumoins des détails satisfaisans. Si ma demande donnoit lieu à quelques frais, je consens d’avance qu’ils Soient prélevés sur les premiers fonds qui me seront destinés.
Il m’importe également de connoitre qu’elles Sommes ce Trésorier a payées à la décharge de la Succession, celles qui ont été envoyées en France, enfin quel est aujourd’huy Le montant de notre créance Sur les Etats, et qu’elle est la nature des titres qui la constitutent. je desirerois pour ce qui me concerne que les choses existassent toujours les mêmes, c’est à dire que mes fonds restassent placés Sur leur Caisse.
Je Sens, Monsieur Le Président, combien ces détails Sont peu dignes de Vous, mais j’ose espérer que vous vous y arrêterés moins, qu’à l’objet de ma demande en lui même; que ma cruelle Situation intéressera votre Sensibilité et votre justice, et que Vous ne me refuserés pas la grace que je Sollicite de vos bontés: en me l’accordant vous me mettrés à portée de me tenir en garde contre les piéges de l’intrigue; Vous me tirerés de l’état de perplexité dans lequel je vis depuis trop longtems, et qui influe cruellement Sur ma Santé; Je connoîtrai mes Droits, et je pourrai les exercer.
Je ne respire plus qu’après Le moment où il me Sera possible de vous témoigner toute l’étendue de ma reconnoissance pour un Si grand bienfait: elle Sera égale au profond respect avec lequel je Suis; Monsieur Le Président, Votre très humble et très obéissante Servante

⟨illegible⟩ Marguerite le ManquinPlace St. Jacques, Maison de M. Ladoucette

